              Case 2:16-cr-00145-WBS Document 172 Filed 02/20/19 Page 1 of 5


 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   CHI SOO KIM
 3
   MATTHEW D. SEGAL
 4 Assistant United States Attorney
   501 I Street, Suite 10-100
 5 Sacramento, California 95814
   Telephone: (916) 554-2700
 6 Facsimile: (916) 554-2900

 7 Attorneys for Plaintiff

 8 United States of America

 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,                            Case No. 2:16-CR-00145 WBS
13
                                    Plaintiff,            DECLARATION OF CHRISTOPHER S.
14                                                        FITZPATRICK
                    v.
15
     STEPHEN J. DOUGAN,
16
                                    Defendant.
17

18
            I, Christopher S. Fitzpatrick, declare as follows:
19
            1.      I am a Special Agent with the Internal Revenue Service, Criminal Investigations. I have
20
     been an IRS Special Agent since September 2001. As such, I have personal knowledge of the following
21
     matters and could testify to them if called as a witness.
22
            2.      On January 17, 2019, I participated in a telephonic interview of Guy Adams with IRS-CI
23
     Special Agent Daniel Norman. Attached as Exhibit 1 is a true and correct copy of my notes from the
24
     interview of Mr. Adams.
25
            3.      Before it closed, Mr. Adams worked for Heald College in Roseville. He said he hired
26
     Veronica Layman and she worked for him for two or three years. Ex. 1 at 2.
27
            4.      Mr. Adams indicated that during the hiring process, Veronica Layman gave him a
28

     United States v. Dougan, No. 2:16-CR-00145 WBS                                                1
     DECLARATION OF CHRISTOPHER S. FITZPATRICK
             Case 2:16-cr-00145-WBS Document 172 Filed 02/20/19 Page 2 of 5


 1 reference letter. Ex. 1 at 1. He said Veronica told him that the contents of the letter were not true. He

 2 believed that she told him this at some point after she was hired. Ex. 1 at 1. Mr. Adams could not

 3 remember exactly what information in the letter was not true. Ex. 1 at 2.

 4          5.     Mr. Adams said that he has not spoken with Veronica Layman in over a year, though he

 5 has texted her within the last year.

 6

 7          Executed at Sacramento, California on February 19, 2019. I declare under penalty of perjury

 8 under the laws of the United States of America that the foregoing is true and correct.

 9

10                                                       /s/ Christopher S. Fitzpatrick____________
                                                         CHRISTOPHER S. FITZPATRICK
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     United States v. Dougan, No. 2:16-CR-00145 WBS                                                  2
     DECLARATION OF CHRISTOPHER S. FITZPATRICK
Case 2:16-cr-00145-WBS Document 172 Filed 02/20/19 Page 3 of 5




EXHIBIT 1
Case 2:16-cr-00145-WBS Document 172 Filed 02/20/19 Page 4 of 5
Case 2:16-cr-00145-WBS Document 172 Filed 02/20/19 Page 5 of 5
